               Case 18-12048-reg          Doc 18     Filed 12/19/18       Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

IN THE MATTER OF:
MICHAEL LEE REYNOLDS                                            CASE NUMBER: 18-12048
CYNTHIA KAY REYNOLDS                                            CHAPTER 13
Debtor(s)


                                    AGREED MODIFICATION


COME NOW, the Trustee, Debra L. Miller, by Counsel, and the Debtor(s), by Counsel, and state as
follows:
   1. Secured creditors listed in Section 3.2 – OneMain Financial and Profed Federal Credit Union
       - shall be paid the value listed in the Plan OR the value of the collateral listed in the proof of
       claim, whichever is less.
   2. The Plan lists finite monthly payments for mortgage arrearages to Bank of America and
       Wilmington Savings Fund Society. This provision is stricken and the arrearages shall be
       paid in full pursuant to the allowed claim as funds are available. The creditor is not
       guaranteed any specific monthly payment on the mortgage arrearages, but shall continue to
       receive the contractual monthly installment payments on the ongoing post-petition mortgage
       payments.
   3. All other terms remain the same.


Dated: December 19, 2018

/s/Katherine E. Iskin                                           /s/Wesley Steury
Katherine E. Iskin (33679-71),                                  Attorney for Debtor
Staff Attorney for Debra L. Miller                              200 E. Main St. #1000
PO Box 11550                                                    Fort Wayne, IN 46802
South Bend, IN 46634                                            (260) 426-1300
(574) 254-1313
